El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
El fiscal de Bayamón formuló contra Juan Antonio Co-rretjer ante el Tribunal Municipal de Puerto Rico, Sala de *756Río Piedras, una denuncia por infracción al artículo 47 del Código Penal,!1) en relación con el artículo 359 del mismo Código.•(2). Alegó en ella sustancialmente que en ocasión de encontrarse Puerto Rico en un.estado de alarma por los su-cesos ocurridos el 80 de octubre de 1950, cuando miembros del grupo Nacionalista asaltaron la residencia oficial del Go-bernador de Puerto Rico, con ánimo de asesinarlo, y dentro de las siguientes 72 horas miembros del mismo grupo ataca.-ron cuarteles de la policía, incendiaron hogares, asaltaron hospitales e intentaron asesinar al Presidente Truman, allí y entonces ilegal, voluntaria y maliciosamente y frente al cuar-tel de la policía de Guaynabo, donde había un grupo de per-sonas reunidas, Corretjer aconsejó e incitó a éstas a que cometieran el delito de motín, atacando juntas el cuartel de la policía de Guaynabo, y a que emplearan fuerza y violencia, diciendo en alta voz y dirigiéndose a la multitud allí reunida que “en Guaynabo iba a pasar peor que en Jayuya y Utuado, y hay que atacar este cuartel para acabar con los abusos.”
A esa denuncia presentó el acusado la excepción peren-toria de falta de hechos suficientes para constituir causa de acción y de que a la luz de los artículos 47 y 359 del Código Penal los hechos denunciados no constituyen delito público. Declarada sin lugar la excepción y celebrado el juicio, aquella corte le declaró culpable y le sentenció a sufrir seis meses de cárcel. Apeló para ante el Tribunal de Distrito de Puerto Rico, Sección de Bayamón, y suscitada nuevamente la refe-rida excepción, la misma fué una vez más declarada sin lugar. Visto el caso de novo ante el Tribunal de Distrito, éste, luego *757de oír prueba testifical tanto de parte de El Pueblo como de la defensa, declaró al peticionarlo culpable del delito impu-tádole y le sentenció a sufrir la misma pena. Para revisar esa sentencia libramos el auto de certiorari autorizado por la Ley núm. 172 de 4 de mayo-de 1949 (pág. 547).
En la primera de las dos cuestiones fundamentales planteadas, alega el peticionario que el tribunal inferior erró al sostener (a) que no obstante los artículos 5(3) y 10 (4) de nuestro Código Penal la denuncia contra él radicada determina hechos constitutivos de delito público, y (5) que de acuerdo con los artículos 47 y 359 de dicho Código el delito de “incitación a motín” imputádole es penable.
Al iniciar la discusión de esos alegados errores el peticio-nario admite que la cuestión de derecho suscitada ha sido ya resuelta por este Tribunal en forma adversa a su contención en los casos de Pueblo v. Dessús, 12 D.P.R. 342; Pueblo v. Pillot García, 26 D.P.R. 557, y en forma modificada, en el de Pueblo v. Echevarría, 29 D.P.R. 884. Veamos a grandes rasgos lo decidido en ellos:
En el caso de Dessús, resuelto en el año 1907, Luis Felipe Dessús y otro fueron acusados* juzgados y convictos del delito de aconsejar un motín, mediante la publicación en el perió-dico “El Rumor Diario” de un artículo bajo el rubro “Cabeza *758por Cabeza” “Vida por Vida”. Sostuvieron los acusados, entre otras cosas, que en armonía con los artículos 47 y 359 del Código Penal no podía confirmarse la sentencia dictada en su contra a.no ser que siguiera un motín como consecuen-cia directa del consejo dado en el artículo por ellos publicado. Al resolver la cuestión este Tribunal por voz del Juez Asociado Sr. MacLeary se expresó así:
“Nunca hablamos de que una persona aconseja a otra en la comisión de un acto, sino de aconsejar o solicitar a otro a que cometa un acto; o que deje de hacerlo. El consejo queda ter-minado antes de comenzarse el acto; el consejo es completamente distinto del acto que es la materia del consejo. No es así con respecto a la palabra ayudar. La ayuda se presta en el acto de la ejecución o en la comisión de un delito. . . Cualquier criterio al efecto de que no es suficiente la acusación, debe estar fun-dado en el parecer de que el delito de incitar a una persona a que cometa un misdemeanor no está completo hasta que no se haya cometido tal misdemeanor a consecuencia del consejo dado. Tal proposición, en mi concepto, es contraria a las resoluciones casi uniformes que se encuentran en los numerosos tomos de opinio-nes dictadas en los tribunales americanos.” (Bastardillas nuestras.)
Y luego de examinar una serie de casos resueltos en el conti-nente concluyó que: “Según la ley, no era necesario que nin-gún acto, ni criminal ni de otra clase, siguiera el consejo dado”, y que “El delito era completo sin que se verificara cualquier otra acción, por parte de otra persona después de dado el consejo.” (Bastardillas nuestras.) En la extensa opinión emitida por el Juez Asociado Sr. MacLeary, concu-rrieron el Juez Presidente Sr. Quiñones y el Juez Asociado Sr. Figueras. Disintieron los Jueces Asociados Señores Her-nández y Wolf, emitiendo este último una opinión a ese efecto.
Transcurrieron los años y en 1918 vino a la consideración de este Tribunal el caso de Pillot García, supra. En una breve opinión omitida por voz del Juez Asociado Sr. Hut-chison, luego de copiarse la acusación, se dijo meramente que; “La contención del apelante no es materia nueva ante esta *759corte y nada hemos encontrado en el argumento desarrollado en el alegato para justificarnos en desautorizar la doctrina que sostuvimos en el caso de El Pueblo v. Dessús, 12 D.P.R. 342.” Concurrieron los Jueces Asociados Señores Del Toro y Aldrey y una vez más disintieron los Señores Hernández y Wolf. (5)
Tres años más tarde esta Corte tuvo ante sí el caso de Pueblo v. Echevarría, supra, en el cual se acusó a éste de haber infringido el artículo 47 del Código Penal, .en relación con el 359 del mismo cuerpo legal. La opinión fué dictada por el entonces Juez Asociado Sr. Del Toro y en ella se parte de la base de que “basta el consejo sin que sea necesario alegar y demostrar que el crimen aconsejado se cometió para que exista el delito.” Indicándose en seguida que “Para que un mero consejo pueda constituir un delito, tiene que ser dado en forma tal que lleve en sí mismo, en sus propias entrañas, el fuego del delito, la perversidad del crimen, y que sea capaz de incitar a actuar a otras personas,” (Bastardillas nuestras.) Concluyendo que “Ésa es la situación que claramente presen-taron los casos de Dessús y Pillot. . . pero ésa no es la situa-ción que establece el caso sometido a nuestra consideración y resolución ahora.” (6) Con la opinión así emitida concurrie-ron los Jueces Asociados Señores Aldrey y Hutchison y fir-maron conformes con la sentencia los Jueces Presidente Sr. Hernández y Asociado Sr. Wolf.
*760Así pues, desde el año 1907 y en los únicos tres casos que por un delito similar a'l envuelto en este recurso han estado ante su consideración, esta Corte ha resuelto por mayoría de sus jueces que interpretado el artículo 47 de nuestro Código Penal en relación con el 359 del mismo cuerpo legal el delito de incitación a motín existe en esta jurisdicción y que, cuando de aconsejar a la comisión de ese delito se refiere, basta el mero consejo, sin que sea necesario alegar y demostrar que el crimen aconsejado se cometió para que tal delito exista.
Estamos contestes con el peticionario en que en Puerto Rico no existen los delitos reconocidos por el Derecho Común (Common Law Crimes) y que en armonía con lo preceptuado por los artículos 5 y 10 de nuestro Código Penal en esta Isla solamente existen los delitos estatutarios. También convenimos en que habiendo sido nuestro Código Penal tomado del Estado de California, el mismo lo fué con la interpretación dúdale por la Corte Suprema de aquel estado a la fecha en que lo adoptamos, así como en que las decisiones ulteriores de dicha Corte Suprema en relación con el referido Código tienen para nosotros fuerza persuasiva. Empero, aunque la Corte Suprema de California resolvió, conforme alega el peticionario, que la sola incitación no estaba castigada por el Código Penal de aquel estado, notamos que todos los casos por él citados se refirieron a delitos graves. (7) Nuestro Código Penal fué aprobado en 1902 y aunque todos a excepción de uno de los casos que figuran en la nota (7) fueron resueltos antes de ese año, los mismos no son de aplicación al caso que está ante nos. Ello es así debido a que el artículo 47 de nuestro Código Penal se refiere específicamente a “Toda persona que aconsejare o ayudare a otra en la comisión de un acto declarado “misdemeanor” y los referidos casos de California tratan de acusaciones por delitos graves.
Sostiene el peticionario que no fué hasta el año 1929 que *761por disposición expresa legislativa se creó en el Estado de California el delito de incitación a la comisión de un delito. (8) Discrepamos de tal aserto. El hecho de que en el Estado de California se aprobara un estatuto de la índole indicada en la nota (8) no significa, a nuestro juicio, que en dicho estado no existiera, a tenor del artículo 659 de su Código Penal, tal delito cuando se aconsejaba allí la comisión de un delito me-nos grave. No hemos hallado un solo caso que resuelva lo contrario.
Pone gran énfasis también el peticionario en lo dicho por la Corte del Segundo Distrito de Apelaciones de California en el caso de Schenck v. Hirshfeld, 22 Cal. App. 709 (1913). Ése es, sin embargo, un caso civil, en el cual, según se desprende de la opinión, los demandantes y un tal Coyne apostaron la suma de $500 sobre el resultado de unas elecciones. El demandado era el depositario de la suma apostada. Celebradas las elecciones y anunciado el resultado, se inició un procedimiento para impugnarlas. Antes de que la suma envuelta fuera entregada al ganador, los demandantes notificaron por escrito al depositario que repudiaban la apuesta y que insistían en la devolución de los $500. El depositario se negó a ello, iniciándose entonces la consiguiente demanda para recobrar dicha suma. En el curso de su opinión, confirmando la sentencia del tribunal inferior que declaró con lugar una excepción previa a la demanda, la corte manifestó que un contrato de apuesta resulta ilegal cuando el mismo está pe-*762nado por la ley; que el artículo 60 del Código Penal de California castiga apuestas como la envuelta en el caso y que se-gún lo provisto por el artículo 659 del mismo Código Penal, (9) “Toda persona que ayudare a otra en la comisión de un misdemeanor resulta ser un coautor del delito.” (Bastardillas nuestras.) Lo así expuesto está en armonía con lo decidido por este Tribunal desde el año 1907 en el caso de Pueblo v. Dessús, supra, en el cual, como se recordará, se dijo que “El consejo queda terminado antes de comenzarse el acto; el con-sejo es completamente distinto del acto que es la materia del consejo. No es así con respecto a la palabra ayudar. La ayuda se presta en el acto de la ejecución o en la comisión de un delito.” (Bastardillas nuestras.) En otras palabras, seis años antes de resolverse el caso de Schenck v. Hirshfeld, supra, este Tribunal ya había reconocido que cuando de ayu-dar a la comisión de un delito se trata, es necesario que el delito ayudado se haya cometido, mas no así cuando de acon-sejar a la comisión de un delito se refería, bastando en este último caso tan sólo que se aconseje la comisión del mismo.
Hemos examinado minuciosamente y con el mayor cuidado la cuestión aquí envuelta. Ese estudio nos lleva a la conclu-sión de que debemos ratificarnos en el criterio enunciado por la mayoría de este Tribunal en los citados casos de Dessús, Pillot y Echevarría. En adición a los razonamientos convin-centes en ellos expuestos, notamos que el artículo 47 de nues-tro Código Penal aparece en su título tercero, bajo el epígrafe “De los partícipes en los crímenes”. En el artículo 36, bajo ese mismo título,!10) se dice quiénes se consideran autores *763de un delito, indicándose en él, entre otras cosas que “Todas las personas ... que . . . hubieren aconsejado su comisión O' incitado a ella ... son principales o autores en el crimen come-tido.” Requiriendo ese artículo que para una persona poder considerarse principal o autor es menester que el delito se haya cometido, el legislador habría realizado un acto verda-deramente fútil si bajo el artículo 47 también se requiriera que el delito se hubiese cometido aun cuando meramente se tratara de aconsejar a otra en la comisión de un acto constitu-tivo de delito. Por otra parte, el artículo 47 está junto a aquellos artículos que envuelven tentativas, es decir junto a aquéllos en que la persona ha tratado de cometer un delito sin lograr realizarlo. Podría, por tanto, decirse a fortiori que el propósito del legislador al colocar el artículo 47 en el sitio en que lo insertó fué castigar el aconsejar a la comisión de un delito, sin que el delito aconsejado se hubiera cometido. En su consecuencia, la cuestión suscitada por el peticionario’ bajo los dos primeros señalamientos de error carecen de fun-damento.
 La segunda cuestión que levanta es que el tribunal inferior erró al declararle culpable con el testimonio único del Teniente José A. López Vélez, cuando éste en ningún momento declaró que en Guaynabo hubiese ocurrido una alteración de la paz, y aún menos un motín, como consecuencia déla conducta imputada por la denuncia al acusado. A grandesrasgos el testimonio de este testigo fué al efecto de que el 31 de octubre de 1950 prestaba servicios en el pueblo de Guaynabo, teniendo sus policías destacados frente al cuartel armados de carabina y estando el pueblo en estado de alarma con motivo de ciertos ataques a los cuarteles; que como a las tres y media de la mañana recibió un mensaje al efecto deque un grupo de personas hablaban de atacar el cuartel; que en unión a dos o tres policías se dirigió entonces al sitio donde estaban esas personas y al acercarse ellos éstas comenzaron a dispararles, respondiendo ellos al fuego; que como se decía, que esas personas tenían sus armas en el club de Corretjer,, *764decidieron abrir dicho club y al hacerlo no encontraron armas, pero sí. ocuparon cierto material subversivo del Partido Na-cionalista y ciertos documentos relacionados con Rusia y con la masacre de Ponce; que como a las seis de la mañana vió venir a Corretjer caminando hacia el cuartel, seguido de un gran número de personas; que al llegar éstos como a treinta o treinta y cinco metros del cuartel los policías armados que el testigo tenía los detuvieron, informando entonces Corretjer a la policía que quería hablar con el testigo, y la policía le dió paso; que Corretjer pidió permiso para entrar al cuartel y desde el balcón él le indicó que dijera lo que deseaba, pidién-dole entonces Corretjer que le informara qué había pasado que habían mandado bajar la bandera Nacionalista, en su club e izado la bandera americana; que contestó a Corretjer que él había sido quien había hecho eso; que Corretjer se inco-modó y dijo que “esos eran abusos de la policía, que él iba a reunir su gente para acabar con'este gobierno abusador;” que “era un abuso de la policía y que este gobierno había que acabar con él de alguna manera y que había que hacer en Guaynabo lo mismo que se había hecho en Areeibo, Utuado y Jayuya;” que esas manifestaciones Corretjer se las hacía al grupo en voz alta, “en tono molesto, en forma hostil, de modo que estaba un hombre que se veía que estaba violento;” que Corretjer decía que había que atacar y quemar el cuartel de Guaynabo y hacer lo mismo que se había hecho en otros pueblos.!11) (12)
¿Basta la evidencia enunciada para que el delito imputado al peticionario quedara probado? Creemos que sí. El tribunal inferior dió crédito a la declaración del Teniente López Vélez. No puede decirse que al así hacerlo cometiera mani-fiesto error. Al llegar a la conclusión de que el acusado se *765había expresado y comportado en la forma indicada, el tribunal pudo concluir que el consejo dado llevaba en sí mismo, en sus propias entrañas, el fuego del delito, la perversidad del crimen y era capaz de incitar a' actuar a sus acompañantes." Estamos de acuerdo. Una alteración de la paz o un, motín, como resultado de ese consejo, no era necesario que siguieran para que el delito imputado quedara consumado.

Debe anularse el auto expedido, cancelarse la fianza presr tada y ordenarse la encarcelación del peticionario.

El Juez Asociado Sr. Snyder se inhibió.

O El artículo 47 del Gódigo Penal provee:
“Si declarado ‘misdemeanor’, determinado acto, no hubiere pena ex-presamente señalada en la ley por aconsejar o ayudar a su comisión, toda persona que aconsejare o ayudare a otra en la comisión de dicho acto, incurrirá en ‘misdemeanor’.”


(2)E1 artículo 359 del Código Penal reza así:
“Todo empleo de fuerza o violencia, que perturbare la tranquilidad pública, o amenaza de emplear tal fuerza o violencia, acompañada de la aptitud para realizarla en el acto, por parte de dos o más individuos, obrando juntos y sin autoridad de ley, constituye un motín.”


(3)E1 artículo 5 del Código Penal dispone que:
“Ninguna persona será arrestada por crimen o delito alguno, que no estuviere expresamente declarado como tal en este Código, excepto por crímenes o delitos contra las leyes de los Estados Unidos aplicables en Puerto Rico, las decretadas por la Asamblea Legislativa de Puerto Rico y por el Congreso de los Estados Unidos, para Puerto Rico.”


(4)Nuestro Código Penal en su artículo 10 provee que:
“Todo delito público es un acto cometido u omitido en violación de alguna ley que lo prohibe u ordena, aparejando, al ser probado, cual-quiera de las penas siguientes:
1. Muerte (La pena de muerte fué abolida en Puerto Rico por la Ley núm. 42 de 1929, pág. 233).
2. Prisión
3. Multa
4. Destitución, o
5. Incapacidad para ejercer cargo alguno de honor, confianza o retri-buido.”


(5) Como se ha visto, ya el Tribunal tenía tres nuevos jueces y los tres estuvieron contestes con el criterio enunciado previamente en el caso de Dessús. ' >.


(°)La médula de lo dicho por Echevarría fué:
“Camaradas, si el día dos de noviembre, 1920, día de las elecciones, si por casualidad Luis Texidor y otros, nos quieren traicionar para robar-nos las papeletas y hacernos perder las elecciones, nos tiramos a la calle y tiro a tiro la defenderemos. . . .”
Se concluyó que “examinadas las palabras que se alega que pronunció el acusado, es necesario concluir que ninguna de ellas constituye un con-sejo directo a otras personas.” El principio legal ya establecido fué una vez más ratificado, pero las circunstancias de hechos concurrentes induje-ron al Tribuna] a revocar la sentencia y absolver al acusado.


(7) People v. Wilson, 119 Cal. 384 (1897); People v. Squires, 99 Cal. 327 (1893) ; People v. Gleason, 99 Cal. 359 (1893) ; Ex parte Floyd, 7 Cal. App. 588 (1908).


(8) Véase el artículo 663 (/) del Código Penal de California que lee como sigue:
“Toda persona que incite a otra a ofrecer, aceptar, o a unirse en la oferta o aceptación de un soborno, o a cometer o unirse en la comi-sión de asesinato, robo, escalamiento, hurto mayor, recibir propiedad hur-tada, extorsión, violación mediante la fuerza y la violencia, perjurio, inci-tación a perjurio, falsificación, o secuestro de menores, será castigada con prisión en la cárcel del Condado por un período que no excederá de un año o en la prisión del Estado por un período que no excederá de cinco años, o con multa que no exceda de $6,000. Tal delito deberá ser probado mediante testimonio de dos testigos, o de un testigo y cir-cunstancias corroborativas.”


(°) El artículo 659 del Código Penal de California es equivalente al 47 de nuestro Código Penal.


(10)E1 artículo 36 lee así:
“Todas las personas complicadas en la comisión de un crimen, ya fuere ‘felony’ o ‘misdemeanor’, y que directamente cometieren el acto cons-titutivo del delito, o no hallándose presentes, hubieren aconsejado su comisión o incitado a ella; y todas las personas que aconsejaren o inci-taren a menores de catorce años, lunáticos o idiotas, a cometer algún crimen; o que, por medio de fraude, artificio, o violencia, ocasionaren la embriaguez de otra persona, con el fin de hacerle cometer un crimen, son principales o autores en el crimen cometido.”


(J1)Este Tribunal toma conocimiento judicial de los sucesos ocurridos en esta Isla durante la semana del 30 de octubre de 1950. Guadalupe v. Bravo, Alcaide, 71 D.P.R. 975, 980.


(12) El acusado presentó varios testigos, todos los cuales negaron que Corretjer se hubiera expresado en la forma indicada, pero a éstos el tribunal inferior no dió crédito.